DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 17 August 2022 and 26 September 2022 are made of record.

	Response to Arguments
	With respect to the amendment, secondary prior art Morrow also teaches the organizational system comprises L-shaped rails to slideably attach the hinged container to the protective cell phone case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, 21, 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman US 8,639,288 in view of Morrow et al. 2014/0228082.
As to claim 1, Friedman teaches a mobile device accessory system comprising:
a case portion including a space for receiving a mobile device (figure 1, column 3, line 61 to column 4, line 49, the device frame (case) 6 to enclose and protect phone 4),  
one or more sections for receiving a medication-containing device (figures 2-5, column 4, lines 6-49 and column 5, lines 17-53, the device frame 6 comprises a cartridge pocket 32 to hold an injector device with cartridge 14 that contains a medicine including epidephrine, insulin, vaccines, and antidotes),
a mobile application adapted for communication with the case portion via radio frequency (column 9, lines 5-19, phone 4 can transfer any medication or use data to a network and receive information including recall information, update instructions for use and advertisements targeted to users of the medication or device; phone 4 can receive and transmit data to the electronics in the device frame 6 such as software updates),
a temperature sensing device located within the case portion (figure 24, column 8, line 22 to column 9, line 7, the device frame 6 can send data to the phone 4 wirelessly or through the phone connector 30 including level or quantity in the contained volume in the cartridge 14, cartridge 14 age and average temperatures of the fluid),
wherein the mobile application sends alert messages to emergency services and/or one or more of a user's family, friends, caregivers, medical professional that will include their current location (column 8, line 47 to column 9, line 19, phone 4 can transfer any medication, use data or GPS location of the phone to a network to a server and/ or place a call, SMS, MMS or instant message to one or more contacts in a contact list, emergency medical services, primary healthcare provider, family and friends), and
wherein the mobile application sends push notifications to the user regarding one or more of medication expiration or training videos for use of the medication and/or mobile application (column 9, lines 5-19, phone 4 can receive software updates and receive recall information and update instructions for use targeted to users of the medication or device).
Friedman teaches the device frame 6 can be flexible or a rigid including a rigid plastic and/ or metal and/or can be made from an elastic rubber, column 3, lines 47-60, but does not specifically teach wherein at least a portion of the case portion comprises a polyethylene terephthalate, a polypropylene, polyamide, polyethylene, an aerogel, a silicone, a metallized polyethylene terephthalate, a metallized polypropylene. a metallized polyamide, a metallized polyethylene or some combination thereof.
	Morrow teaches an organizational system comprising a protective cell phone case 110 attached to an interchangeable hinged container 120 to protect the phone and cartridge or personal items within the container, figures 1-5 and 8, paragraphs 0012 and 0046-0048. Morrow teaches the hinged container 120 may comprise a number of differing cartridges including a wallet, makeup, hollow and a medicine cartridge, paragraphs 0012 and 0049. Morrow specifically discloses the protective cell phone case 110 and the hinged container are constructed of rubbers, textiles, metals, composites, glass and plastics including polyethylene terephthalate (PET), polyethylene (PE) polyvinyl chloride (PVC), polystyrene (PS), polycarbonate (PC) or any combination thereof, paragraphs 0047 and 0048.
	Since Morrow also teaches a protective cell phone case comprising a container for a plurality of cartridges or personal items, it would have been obvious before the effective filing date of the instant application to employ any single or combination of plastic material as identified by Morrow for the protective case of Friedman to protect the phone and cartridge from cold, heat, dirt, dust and water.
Friedman teaches a section for receiving a medication a medication containing device but does not specifically teach a connector portion for connecting the one or more sections for receiving a medication-containing device to the case portion adapted for mechanical connection, magnetic attachment, adhesive attachment, or some combination thereof so that the entirety of the one or more sections for receiving a medication containing device are separable from the case portion.
Morrow teaches an organizational system comprising a protective cell phone case and L-shaped rails 114 and a locking mechanism 115 to secure a hinged container 120 at a position along the rails 114, figures 1, 2A, 2B, 3 and 4, paragraphs 0039-0041. Morrow discloses the hinged container 120 may comprise a variety of differing cartridges including a wallet cartridge, a smoker’s cartridge, a slim cartridge for credit cards and/ or identification, a Bluetooth cartridge or a medicine cartridge which holds medication in separate compartmentalized containers, paragraph 0049. 
Since Morrow also teaches a container attached to a protective cell phone case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the attachment of the cartridge pocket to the case of Friedman modified with the L-shaped rails of Morrow for the convenience of the user to attach interchangeable cartridges.

As to claim 2 with respect to claim 1, Morrow of Friedman modified teaches the mobile device accessory system including a release latch for accessing the medication (figure 2a, paragraphs 0039-0040, releases 116 are depressed to disengage the locking mechanism 115 and enables the slideable movement of the hinged container 120).
 As to claim 3 with respect to claim 1, Morrow of Friedman modified teaches wherein the connector portion utilizes  a friction fit for connecting the one or more sections for receiving a medication containing device to the space for receiving a mobile device (figures 2A, 2B and 3, paragraphs 0039-0040, releases 116 are depressed to disengage the locking mechanism 115 and enables the slideable movement of the hinged container 120).

Claims 4-17, 19, 20 and 22-24 are cancelled. 

As to claim 18 with respect to claim 1, Friedman teaches wherein the mobile application is adapted for one or more of (i) permitting access to the injector, (ii) notifying user's care circle if the injector has been accessed, (iii) notifying a user if the medication within the injector is expired, (iv) notifying user if the injector has malfunctioned or (v) notifying a user if the temperature within the case portion exceeds a predetermined temperature limit  (column 8, line 59 to column 9, line 19, device frame can send data to the phone 4 of actions including trigger release/ actuation, needle 2 deployment, delivery of the reservoir contents, fluid level in the cartridge 14, fluid or cartridge 14 age, fluid instantaneous, maximum, minimum and aveage temperatures, fluid viability and type or brand of fluid; phone 4 can transfer any medication or use data to a network server and/ or place a call, SMS, MMS or instant message to one or more contacts in a contact list, emergency medical services, primary healthcare provider, family and friends).

As to claim 21 with respect to claim 1, Friedman teaches the system injector includes more than one dose of medication (column 8, line 59 to column 9, line 4, the device frame sends use data including the level or quantity in the contained volume in the cartridge14).

As to claim 25 with respect to claim 1, Friedman teaches wherein the mobile application transmits a portion of information via a HIPAA compliant platform (column 9, lines 8-19, phone 4 can transfer any medication or use data to a network server and/ or place a call, SMS, MMS or instant message to one or more contacts in a contact list, emergency medical services, primary healthcare provider, family and friends; contact to a primary healthcare provider may comprise a HIPAA compliant platform).

As to claim 26 with respect to claim 1, Friedman teaches wherein the mobile application is adapted to scan food product barcodes to access ingredient information (column 9, lines 5-7, the device or phone 4 has an optical or RFID sensor configured to detect a bar code or RFID tag on any product including the cartridge 14 to identify the contents and can transmit the data to the phone 4). 

As to claim 27 with respect to claim 1, Friedman teaches the mobile application or software comprises a bar code reader to identify the contents of the cartridge 14, column 9, lines 5-7 but does not specifically disclose the mobile application is adapted to identify ingredients in food products to which the user is allergic. However, since the phone or device also receives software updates, it would have been obvious to one of ordinary skill before the filing date of the instant application to modify the phone software (application) to also identify food products as well as medicine harmful to the user. 

As to claim 28 with respect to claim 1, Friedman taches wherein the medication is selected from insulin, epinephrine, or a medication for treating breathing issues (column 1, line 63 to column 2, line 3 and column 5, lines 32-42, the cartridge 14 contains insulin, epidephrine, vaccines, antidotes, hydrocortisone sodium, steroids, sodium bicarbaonate, dompamine, atropine or combination thereof).

As to claim 29 with respect to claim 1, Friedman teaches wherein the mobile application is adapted to monitor the number of remaining doses of the medication (column 8, line 59, the cartridge 14 is monitored for the age, temperature, level of fluid contained in the cartridge 14 as well as the quantity delivered in each injection which inherently identifies the number of given doses of medicine remaining).

As to claim 30 with respect to claim 1, Friedman teaches the mobile device accessory system including one or more subsystems selected from an electronics system, a communication system, a thermal maintenance system, a security system, or any combination thereof (figure 4, column 4, line 50 to column 5, 17, the phone case houses a cartridge 14 and a device such as a phone 4 comprising a rechargeable battery, screen 42, front controls 44 and wired or wireless connections to communicate with one or more networks).

As to claim 31 with respect to claim 1, Friedman teaches the mobile device accessory system including an electronics sub-system including one or more of microcontrollers, power sources, circuit boards, fuses, switches, sensing devices, or any combination thereof (column 9, lines 5-7, the device or phone 4 has an optical or RFID sensor configured to detect a bar code or RFID tag on any product including the cartridge 14 to identify the contents and can transmit the data to the phone 4). 

As to claim 32 with respect to claim 1, Friedman teaches the mobile device accessory system including one or more microcontrollers comprising one or more peripherals selected from a Universal Asynchronous Receiver Transmitter (UART), Universal Synchronous/Asynchronous Receiver Transmitter (USART), Inter-Integrated circuit (I2C), Analog to Digital Converter (ADC), or any combination thereof (column 9, lines 5-7, the device or phone 4 has an optical or RFID sensor configured to detect a bar code or RFID tag on any product including the cartridge 14 to identify the contents and can transmit the data to the phone 4). 

As to claim 33 with respect to claim 1, Friedman teaches wherein the temperature sensing device is selected from an analog sensor, digital sensor, diode sensor, thermistor sensor, resistive temperature detector, or any combination thereof (figure 24, column 8, line 22 to column 9, line 7, the device frame 6 can send data to the phone 4 wirelessly or through the phone connector 30 including level or quantity in the contained volume in the cartridge 14, cartridge 14 age and minimum, maximum or average temperatures of the fluid).

As to claim 34 with respect to claim 1, Friedman teaches the mobile device accessory system including a medical device sensor capable of sensing introduction, presence, and/or removal of a medical device (column 8, line 59 to column 9, line 4, the device frame 6 sends data to the phone of the actions such trigger release/ actuation and needle 2 deployment/ translations).

As to claim 35 with respect to claim 1, Friedman teaches wherein the medical device sensor includes a switch contact, optical beam break, capacitive sensor, inductive sensor, or any combination thereof (column 8, line 59 to column 9, line 4, the phone receives communication from the device frame 6 via wired connector or wirelessly when the cartridge is inserted into the device frame).

As to claim 36 with respect to claim 1, Friedman teaches the mobile device accessory system including a thermal maintenance system that reflects and dissipates heat and radiation from the device accessory system  (column 5, lines 43-48, the contained volume can be surrounded on all sides of the phone by a thermal insulation).

As to claim 37 with respect to claim 36, Freidman teaches wherein the thermal maintenance system includes one or more of a heat exchanger, venting system, Peltier device, fan, or any combination thereof (column 5, lines 43-48, the contained volume can be surrounded on all sides of the phone by a thermal insulation interpreted to comprise a venting system).

As to claim 38 with respect to claim 1, Freidman teaches the mobile device accessory system including a cartridge sensor that senses the presence and/or absence of medication (figure 24, column 8, line 22 to column 9, line 7, the device frame 6 can send data to the phone 4 wirelessly or through the phone connector 30 including level or quantity in the contained volume in the cartridge 14, cartridge 14 age and minimum, maximum or average temperatures of the fluid). 

As to claim 39 with respect to claim 1, Freidman teaches wherein the one or more sections for receiving a medication-containing device include a first front section and back front section and the medication can be accessed by at least partially separating the first and second front sections from one another (figures 1-6, column 5, lines 54-61, the device frame 6 comprises a frame top 10 which is attached to frame bottom 12 after it is slid over the phone 4 and the medicine cartridge 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644